HUDOCK, Judge,
concurring.
In view of the amendment to Pennsylvania R.C.P. 218(c), which now provides that a party who fails to appear for trial shall be deemed not ready without satisfactory excuse, I join the majority opinion. I disassociate myself, however, from its embrace of the Supreme Court Rules Committee Explanatory Comments which state that Elcomp, Inc. v. Drolet, 398 Pa.Super. 421, 581 A.2d 203 (1990) and Christopher’s Auto Parts v. Gilmore, 410 Pa.Super. 541, 600 A.2d 585 (1991) “added a procedural step which was both absent from the rule and unnecessary”. While I agree the prior rule was cumbersome and burdensome for trial judges, its language was clear: sanctions could only be imposed against a party who was not ready for trial if the party had “no satisfactory excuse”. A determination that there was no excuse for being unready was a precondition to the imposition of sanctions by the trial court. When the language of a rule is clear, it is not for us to distort it to achieve a result we' think is more appropriate and workable.